Case 1:17-cr-00475-WFK-SMG Document 55 Filed 03/29/19 Page 1 of 2 PageID #: 403

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

 DMP                                             271 Cadman Plaza East
 F. #2014R01413                                  Brooklyn, New York 11201



                                                 March 29, 2019


 By ECF and Electronic Mail

 Richard Levitt, Esq.                     Deborah Colson, Esq.
 Levitt & Kaizer                          Colson Law PLLC
 40 Fulton Street, 23rd Floor             80 Broad Street, 19th Floor
 New York, New York 10038                 New York, New York 10004

              Re:    United States v. Dilshod Khusanov
                     Criminal Docket No. 17-475 (WFK)


 Dear Mr. Levitt and Ms. Colson:

                Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
 government hereby furnishes supplemental discovery in the above-referenced matter, which
 is being provided pursuant to the Stipulation and Order dated January 10, 2018. This
 disclosure supplements the government’s prior productions of unclassified discovery under
 cover of letters dated January 10, November 16 and December 17, 2018 and February 14 and
 March 26, 2019 and prior productions of classified discovery under cover of letters dated
 July 27 and November 28, 2018 and March 26, 2019. The government renews its request for
 reciprocal discovery from the defendant, including disclosure pursuant to Fed. R. Crim. P.
 16(b)(1)(C)(i).

               The government hereby discloses a photograph log and photographs that were
 taken on or about August 31, 2017, at 1S274 Ingersoll Lane, Villa Park, Illinois, bearing
 Bates numbers KHUSANOV 002051 through KHUSANOV 002068.
Case 1:17-cr-00475-WFK-SMG Document 55 Filed 03/29/19 Page 2 of 2 PageID #: 404



                If you have any questions or requests regarding further discovery or a
 disposition of this matter, please do not hesitate to contact me.


                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Douglas M. Pravda
                                                   Douglas M. Pravda
                                                   Alexander A. Solomon
                                                   David K. Kessler
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


 Enclosures (KHUSANOV 002051 – KHUSANOV 002068)

 cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)




                                               2
